UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7358


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM RAYMOND TAYLOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:12-cr-00081-MSD-TEM-1)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Raymond Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Raymond Taylor appeals the district court’s order denying his motion for

relief under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Taylor, No. 4:12-cr-00081-MSD-TEM-1 (E.D.

Va. Sept. 9, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2